Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: The Examiner concurs with the arguments raised by Applicant on Pages 6-7 of remarks, noting that while the US 2013/0225353 to Gallet met all other features of the independent claim referenced in the previous action and repeated below, it failed to encompass wherein the stator portion of the distributor was integral with the deflector. Thus, Gallet the closest art shows:
A turbine engine mechanical reduction gear (Fig. 2, 10) for an aircraft the reduction gear comprising:  [Abstract, ¶1 for reduction gear and aircraft. Page 2, ¶24 for element label.] 
a sun gear (Fig. 3, 11) having an axis of rotation; [Page 2, ¶26 discloses a sun pinion, (sun gear) which rotates which has an axis of rotation the same as that of the turbomachine.]
a ring gear (14) which extends around the sun gear and which is configured to be immobile in rotation about said axis; [Page 2, ¶25 discloses the ring gear surrounds the reduction gear (i.e. sun gear and planetary gears) and is fastened to the structure of the engine at the level of its sealing and fastening flanges, and is not able to move in rotation.]
planetary gears (12) which are meshed with the sun gear and the ring gear and which are supported by a planetary carrier (13) which is configured to be mobile in rotation about said axis; [Page 2, ¶26 discloses the plant gears rotate about the axis of the turbomachine, driven by the sun gear, (i.e. meshed with as seen in the Figure 3) and that a planetary carrier which rotates freely and is thus mobile in rotation, driven by the planetary gears.]
a lubrication oil distributor which comprises a stator portion (30, 31, 32, 33) immobile in rotation and a rotating integral rotor portion (35, 36) of said planetary carrier; [Page 3, ¶29 discloses the routing duct (30), tank (31), injector (32) and sprinkler (33) and that this system that these elements are fixed with the engine and the main tank.  ¶29 and 30 disclose that a cup (35) moves in rotation with the planetary carrier through ducts (36) which direct the oil to the center of each planetary shaft, which are supported by the carrier.] 
and at least one annular oil deflector( ‘inner deflector’ in Annotated  Gallet Figure 2 below, and elements 22 and 24 in Figure 2,  which are also shown in Annotated Gallet Figure 2 below, with element (24) also referred to in Annotated Gallet Figure 3 provided below.) which is integral with the ring gear, [Per the Annotated Gallet Figures 2 and 3 below, it can be seen that there are three annular oil deflector elements, all of which are attached via bolting to the flanges of the ring gear and each other, and thus integral with the ring gear.  The ‘inner deflector’ (unlabeled save for in Annotated Gallet Figure 2) addresses oil splash, as does a portion of element (22), but it can be argued that the outer element (24) also is capable of deflecting or capturing oil splashed by the sprayers, as a chamber wall, and that element (24) also deflects oil through the tube as a wall of the oil delivery duct. The office notes integral, unlike monolithically formed or claims embracing a method of formed as a single piece in the casting/forming process, can encompass elements bolted, welded, or otherwise fixed together.  Applicant’s specification has not enforced a narrower interpretation of integral, and indeed cannot support such a restriction to a narrower interpretation, as evidenced by Applicants own claim 4, where the integrally connected deflector is “fixed or formed as a single part”.]

    PNG
    media_image1.png
    761
    775
    media_image1.png
    Greyscale

Gallet does not, As Applicant has correctly argued, integrally connect the stator oil distribution wall to the rest of the elements as an O-ring connects the elements which does not render them integral per the Applicant’s interpretation which the office has been respecting with regards to claim 1.  
This feature would appear to conflict with the stated desire of Gallet where by the chamber (24) can accommodate the expansion motion of the deflector during, for example installation, and connection,  thus one of ordinary skill would not be moved to make them integral without undue hardship of adding additional fastening and bolting to the elements after the fact, which would not be done absent a teaching for benefits of such over the easy installation of Gallet.  Such teachings can be found in the Instant application, but would constitute undue hindsight to apply.  Other prior art suitable for applying such to a chamber and support of Gallet has not been found in the prior art searched.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745